DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/01/2020, claims 1 – 18 are pending for examination. This action is non-final.
Information Disclosure Statement
	The information disclosure statements (IDSs) dated 10/1/2021 and 12/22/2020 are herein considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) of claims 10 - 18 are: 
“a data exchange subsystem of a first subnet configured to receive…”
“a data exchange subsystem of a second subnet configured to forward…”
“the data exchange subsystem of the first subnet is further configured to…”
“the data exchange subsystem of the second subnet is further configured to…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 10 – 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 10 – 18 invoke 112(f) for claiming the elements “data exchange subsystem[s]” without sufficient corresponding structure in the Specification. As such, one of ordinary skill in the art may not know how to make, use, or practice the invention as one would not know the structure and/or algorithm necessary to implement the data exchange subsystems to implement their corresponding functionality as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations “data exchange subsystem(s)” of claims 10 – 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. At best, Specification Paragraphs [00115 – 00116] recite ‘optional’ components of the data exchange subsystems, and do not recite sufficient structure to implement the claimed functionality. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 10 – 17 are rejected under 35 U.S.C. §103 as being unpatentable over Hefel et al. (US 2019/0089620 A1), hereinafter “Hefel”, in view of Liu et al. (US 2020/0162365 A1), hereinafter “Liu”.
Regarding claim 1, Hefel teaches a cloud network transmission routing method applied to a BGP network (routing information to/from a network appliance using BGP (Hefel Paragraphs [0025] and [0050])), wherein the BGP network is divided into a plurality of subnets (appliances are associated with respective ‘locations’ (Hefel Paragraph [0023]) wherein a location is a subnet/branch of the network (Hefel Paragraph [0056])), each subnet includes a data exchange system (appliance) and a plurality of node servers (computing devices/servers), and the data exchange system establishes a BGP session with each of the plurality of node servers (connecting the appliance (which may be BGP) to each computing device in the branch using tunnels (Hefel Paragraphs [0037], [0076])), and the method comprises: 
receiving the route at a network BGP appliance (Hefel Paragraphs [0096] and [0066]) received routing information may be from a source such as a router in the location of the appliance (Hefel Claims 1 – 2 and Paragraph [0066])), wherein the BGP routing entry includes a network segment identifier of a subject network segment of the subject node server and a corresponding community attribute (control communication comprises a source and a community identifier (Hefel Paragraph [0066])); 
sending, by the data exchange system of the first subnet, the BGP routing entry to a data exchange system of a second subnet according to the community attribute included in the BGP routing entry (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet (exchanging the IP addresses and route information using BGP between proprietary network appliances (Hefel Paragraphs [0023], [0049], and [0053]) wherein the network appliances are from a first and second location (subnet) (Hefel Paragraph [0056])).  
Where Hefel teaches a control communication being a BGP routing entry (appliance receives control communication comprising route from a source (Hefel Paragraph [0066]) routes are BGP routes (Hefel Paragraph [0054])), Hefel fails to teach a routing entry being an updated routing entry.
However, in analogous art, Liu teaches a routing entry being an updated routing entry (sending label mapping information for a particular route in a BGP UPDATE message for distribution (Liu Paragraph [0023])).
Liu related to utilizing update advertisements in BGP and apply them to the teachings of Hefel for the purpose of distributing updating routing information. One would be motivated as such as BGP UPDATE messages allows communication between peer devices to make intelligent decisions regarding network conditions (Liu Paragraph [0017]).

Regarding claim 2, Hefel and Liu teach the method according to claim 1, wherein receiving, by the data exchange system of the first subnet, the updated BGP routing entry announced by the subject node server further includes: 
determining, by the data exchange system of the first subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute accepting rule (receiving route information and attaching the community identifier to commit to internal storage (Hefel Paragraphs [0065 – 0066])); and -3-Attorney Docket No. 00215.0167. OUS Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute accepting rule, accepting, by the data exchange system of the first subnet, the updated BGP routing entry announced by the subject node server (only routes owned by a corresponding appliance with the associated community identifier for a local subnet are stored in the route table manager (Hefel Paragraph [0070])).  

Hefel and Liu teach the method according to claim 1, wherein sending, by the data exchange system of the first subnet, the BGP routing entry to the data exchange system of the second subnet according to the community attribute included in the BGP routing entry further includes: 
determining, by the data exchange system of the first subnet, a target inter-subnet community attribute sending rule, in a locally preset inter-subnet community attribute sending rule table, to which the community attribute included in the BGP routing entry conforms (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067])); and 
determining, by the data exchange system of the first subnet, a second subnet pointed to by the target inter-subnet community attribute sending rule, and sending, by the data exchange system of the first subnet, the BGP routing entry to the data exchange system of the second subnet (Hefel Paragraphs [0066 – 0067]).  

Regarding claim 4, Hefel and Liu teach the method according to claim 1, wherein forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet further includes: 
determining, by the data exchange system of the second subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067]) export policy principles are applicable to an import policy (Hefel Paragraph [0080])); and -4-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, forwarding, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (Hefel Paragraphs [0066 – 0067] and [0080]).  

Regarding claim 5, Hefel and Liu teach the method according to claim 1, wherein forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet further includes: 
determining, by the data exchange system of the second subnet, whether the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in a locally preset inter-subnet community attribute accepting rule table (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in the locally preset inter-subnet community attribute accepting rule table, sending, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Hefel and Liu teach the method according to claim 1, further comprising: 
determining, by the data exchange system of the first subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule  (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, sending, by the data exchange system of the first subnet, the BGP routing entry to a node server of the first subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Regarding claim 7, Hefel and Liu teach the method according to claim 1, wherein the data exchange system includes at least one subnet core switch (branch location may comprise a switch (Hefel Paragraph [0023])).  

Regarding claim 8, Hefel and Liu teach the method according to claim 7, wherein the data exchange system further includes at least one subnet relay switch, and the at least one subnet relay switch establishes a BGP session with each of the plurality node servers and the at least one subnet core switch (establishing a tunnel between devices in the core network and provider devices such as switches (Hefel Paragraph [0035])).  

Hefel teaches a cloud network transmission routing system applied to a BGP network (routing information to/from a network appliance using BGP (Hefel Paragraphs [0025] and [0050])), wherein the BGP network is divided into a plurality of subnets (appliances are associated with respective ‘locations’ (Hefel Paragraph [0023]) wherein a location is a subnet/branch of the network (Hefel Paragraph [0056])), each subnet includes a data exchange system (appliance) and a plurality of node servers (computing devices/servers), and the data exchange system establishes a BGP session with each of the plurality of node servers (connecting the appliance (which may be BGP) to each computing device in the branch using tunnels (Hefel Paragraphs [0037], [0076])), and the system includes: 
a data exchange subsystem of a first subnet configured to receive an BGP routing entry announced by a subject node server (receiving the route at a network BGP appliance (Hefel Paragraphs [0096] and [0066]) received routing information may be from a source such as a router in the location of the appliance (Hefel Claims 1 – 2 and Paragraph [0066])), and send the BGP routing entry to a data exchange subsystem of a second subnet according to a community attribute included in the BGP routing entry, wherein the BGP routing entry includes a network segment identifier of a subject network segment of the subject node server and a corresponding community attribute (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and -6-I Iiorney Docket No. 00215.0167.OQUS Client Ref P1910071 USWS 
the data exchange subsystem of the second subnet configured to forward the BGP routing entry to a node server of the second subnet (exchanging the IP addresses and route information using BGP between proprietary network appliances (Hefel Paragraphs [0023], [0049], and [0053]) wherein the network appliances are from a first and second location (subnet) (Hefel Paragraph [0056])).  
Hefel teaches a control communication being a BGP routing entry (appliance receives control communication comprising route from a source (Hefel Paragraph [0066]) routes are BGP routes (Hefel Paragraph [0054])), Hefel fails to teach a routing entry being an updated routing entry.
However, in analogous art, Liu teaches a routing entry being an updated routing entry (sending label mapping information for a particular route in a BGP UPDATE message for distribution (Liu Paragraph [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Liu related to utilizing update advertisements in BGP and apply them to the teachings of Hefel for the purpose of distributing updating routing information. One would be motivated as such as BGP UPDATE messages allows communication between peer devices to make intelligent decisions regarding network conditions (Liu Paragraph [0017]).

Regarding claim 11, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
determine whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute accepting rule (receiving route information and attaching the community identifier to commit to internal storage (Hefel Paragraphs [0065 – 0066])); and 
if the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute accepting rule, accept the updated BGP routing entry announced by the subject node server (only routes owned by a corresponding appliance with the associated community identifier for a local subnet are stored in the route table manager (Hefel Paragraph [0070])).  

Regarding claim 12, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
determine a target inter-subnet community attribute sending rule, in a locally preset inter-subnet community attribute sending rule table, to which the community attribute included in the BGP routing entry comforts (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067])); and 
determine a second subnet pointed to by the target inter-subnet community attribute sending rule, and send the BGP routing entry to the data exchange subsystem of the second subnet (Hefel Paragraphs [0066 – 0067]).  

Regarding claim 13, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem of the second subnet is further configured to: -7-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
determine whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067]) export policy principles are applicable to an import policy (Hefel Paragraph [0080])); and -4-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
(Hefel Paragraphs [0066 – 0067] and [0080]).

Regarding claim 14, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem of the second subnet is further configured to: 
determine whether the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in a locally preset inter-subnet community attribute accepting rule table (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in the locally preset inter-subnet community attribute accepting rule table, sending, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).

Regarding claim 15, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, sending, by the data exchange system of the first subnet, the BGP routing entry to a node server of the first subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Regarding claim 16, Hefel and Liu teach the system according to claim 10, wherein the data exchange subsystem includes at least one subnet core switch (branch location may comprise a switch (Hefel Paragraph [0023])).  

Regarding claim 17, Hefel and Liu teach the system according to claim 16, wherein the data exchange subsystem further includes at least one subnet relay switch, and the at least one subnet relay switch establishes a BGP session with each of the plurality node servers and the at least one subnet core switch (establishing a tunnel between devices in the core network and provider devices such as switches (Hefel Paragraph [0035])).  

Claims 9 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Hefel in view of Liu and further in view of Schrum, Jr. et al. (US 2014/0036917 A1), hereinafter “Schrum”.
Regarding claim 9, where Hefel and Liu teach the method according to claim 1, a network being a BGP network (Hefel Paragraph [0054]), a first server being the subject node server and a second server being a node server (Hefel Paragraphs [0047] and [0056]), Hefel and Liu fail to teach periodically sending a state detection message to a node server corresponding to the routing entry and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server.  
However, in analogous art, Schrum teaches periodically sending a state detection message to a node server corresponding to the routing entry (hybrid network device transmitting ARP request messages to destination network device in periodic time intervals (Schrum, Jr. Paragraph [0037])) and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server (identifying entries to be deleted in a ARP cache based on whether a response was received from the destination device (Schrum Paragraph [0060] and Claim 16)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schrum related to purging inactive entries in a table and apply them to the teachings of Hefel and Liu for the purpose of maintaining only active entries. One would be motivated as such as this makes space for new entries (Schrum Paragraph [0060]).

Regarding claim 18, where Hefel and Liu teach the system according to claim 10, a network being a BGP network (Hefel Paragraph [0054]), a first server being the subject node server and a second (Hefel Paragraphs [0047] and [0056]), Hefel and Liu fail to teach periodically sending a state detection message to a node server corresponding to the routing entry and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server.  
However, in analogous art, Schrum, Jr. et al. (US 2014/0036917 A1), hereinafter “Schrum”, teaches periodically sending a state detection message to a node server corresponding to the routing entry (hybrid network device transmitting ARP request messages to destination network device in periodic time intervals (Schrum, Jr. Paragraph [0037])) and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server (identifying entries to be deleted in a ARP cache based on whether a response was received from the destination device (Schrum Paragraph [0060] and Claim 16)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schrum related to purging inactive entries in a table and apply them to the teachings of Hefel and Liu for the purpose of maintaining only active entries. One would be motivated as such as this makes space for new entries (Schrum Paragraph [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wainner et al. (US 2008/0307110 A1) teaches securing communications between hosts in a network using a group security policy that allows for advertising routing information.
Vershkov et al. (US 2014/0177639 A1) teaches sharing addressing information between subnet managers in different subnets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                         /Backhean Tiv/Primary Examiner, Art Unit 2459